Title: To Benjamin Franklin from Pierre Richard, 28 May 1783
From: Richard, Pierre
To: Franklin, Benjamin


          
            Monsieur
            Paris Le 28e. mai 1783.
          
          La maniere honnete & affable avec laquelle, Son Excellence, a bien voulu
            m’accueillir, se charger de mes paquets pour l’amérique, & recommander mes intérêts
            au Président du congrès & à M. Bingham, m’enhardit á lui adresser une lettre pour ce
            dernier, avec priere de la lui faire passer: je continue á ne point avoir de ses
            nouvelles, & l’on me mande de la martinique, qu’il a obtenu du Congrès une Mission
            pour une Cour d’Europe; ce qui me feroit desirer plus fortement que jamais de terminer
            les affres. [affaires] qu’il a avec moi avant son départ. J’ose prier, Son Excellence, de vouloir me
            pardonner ces détails, qu’il est peut être nécessaire qu’elle sache.
          Je Suis avec un profond respect Monsieur Votre très humble & très obeissant
            serviteur
          
            Richard
            rue de menars No. 9.
          
        